FILED
                             NOT FOR PUBLICATION                             DEC 04 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MANUEL ANTONIO GONZALEZ, III,                     No. 08-16440

               Plaintiff - Appellant,             D.C. No. 3:07-CV-00180-SI

  v.
                                                  MEMORANDUM *
T. MASON; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Northern District of California
                    Susan Yvonne Illston, District Judge, Presiding

                             Submitted October 20, 2009 **


Before:        SKOPIL, LEAVY, and T.G. NELSON, Circuit Judges.

       Manuel Antonio Gonzalez III, a California state prisoner, appeals pro se the

district court’s dismissal of his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies. We affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
                                   DISCUSSION

      The Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), requires that a

prisoner exhaust available administrative remedies before bringing a federal action

concerning prison conditions. Griffin v. Arpaio, 557 F.3d 1117, 1119 (9th Cir.

2009). The exhaustion must be “proper,” meaning that all steps the prison requires

must be satisfied. Id.

      We agree with the district court that Gonzalez failed to exhaust his

administrative remedies. Moreover, the district court did not clearly err in finding

that Gonzalez was not prevented from filing prison grievances. See Wyatt v.

Terhune, 315 F.3d 1108, 1119-20 (9th Cir. 2003) (“In deciding a motion to dismiss

for failure to exhaust nonjudicial remedies, the court may . . . decide disputed

issues of fact.”). Finally, there is no merit to Gonzalez’s contention that he

exhausted his claims because prison officials otherwise had “notice” of his

complaints. See Marella v. Terhune, 568 F.3d 1024, 1027 (9th Cir. 2009) (noting

prisoners must “complete the administrative review process in accordance with the

applicable procedural rules”) (quoting Woodford v. Ngo, 548 U.S. 81, 88 (2006)).

      AFFIRMED.1



      1
             Gonzales submitted documents on appeal that were not part of the
record below. Appellees’ motion to strike those documents from the record on
appeal is granted.
                                           2